J-S07014-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 QUAYSHAWN MONTEZ SLOAN                  :
                                         :
                   Appellant             :    No. 768 WDA 2020

        Appeal from the Judgment of Sentence Entered June 1, 2020
   In the Court of Common Pleas of Allegheny County Criminal Division at
                     No(s): CP-02-CR-0010094-2019


 COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 QUAYSHAWN MONTEZ SLOAN                  :
                                         :
                   Appellant             :    No. 769 WDA 2020

        Appeal from the Judgment of Sentence Entered June 1, 2020
   In the Court of Common Pleas of Allegheny County Criminal Division at
                     No(s): CP-02-CR-0010093-2019


BEFORE: SHOGAN, J., DUBOW, J., and KING, J.

MEMORANDUM BY SHOGAN, J.:                           FILED: MAY 26, 2021

     Appellant, Quayshawn Montez Sloan, appeals from the judgment of

sentence entered June 1, 2020, in the Allegheny County Court of Common

Pleas. Following careful review, we affirm.

     We provide the following brief factual recitation.   Appellant sexually

assaulted two female children, N.N. and A.J., when the children were between
J-S07014-21



the ages of five and seven. Appellant abused N.N. from approximately May

of 2012 through March of 2015. N.T., 3/6/20, at 387. Appellant abused A.J.

from approximately January of 2013 through July of 2015.               Id.    N.N.

considered Appellant to be her father, although he is not. N.T. 3/5/20, at 106,

119, 122. N.N.’s mother learned of the abuse when she read an entry in

N.N.’s diary stating that [N.N] and her stepsister[, A.J.,] were raped by

Appellant when they were five.          Id. at 112. During trial, N.N. testified to

numerous episodes of sexual abuse, including a game Appellant created that

both N.N. and A.J. participated in, where Appellant blindfolded the girls and

had them guess what he was putting in their mouths. Id. at 135. A.J. went

first; N.N. described the object that went in her mouth as “soft and rubbery.”

Id.    N.N. gave a videotaped forensic interview, which was admitted into

evidence at trial. Id. at 214.1

       Appellant dated A.J.’s mother for approximately two years, and lived

with the family briefly during that time. N.T., 3/5/20, at 158-159. At trial,

A.J. testified to multiple incidents of sexual abuse, including an incident where

Appellant told A.J. to tell N.N. to get undressed. Id. at 192. A.J. complied,

and although she was unable to remember what Appellant did to N.N., she

____________________________________________


1  Although both the Commonwealth and Appellant refer to the video in their
respective briefs, neither a copy of the taped interview nor a transcript of the
interview is in the certified record. We further note that although the jury was
provided with a transcript of the interview, the trial court explained that the
transcript was an aid to the video, it was not entered into evidence and could
not be used as evidence, and it was collected after the jury viewed the video.
N.T., 3/5/20, at 215.

                                           -2-
J-S07014-21



remembered that N.N. cried. Id. A.J. also gave a forensic interview, but that

interview was not used at trial.

       The trial court set forth the following brief procedural history:

             On March 4, 2020, a jury found [Appellant] guilty of multiple
       counts at two criminal petitions. Specifically, at CP-02-CR-10093-
       2019 (hereinafter “10093-2019”), the jury found Appellant guilty
       of one count of Involuntary Deviate Sexual Intercourse (“IDSI”)
       with a Child, Unlawful Contact with a Minor, Sexual Assault,
       Indecent Assault of a Child less than 13, Corruption of Minors and
       Indecent Exposure.1 At CP-02-CR-10094-2019 (“10094-2019”),
       the jury found Appellant guilty of Attempted Rape of a Child, IDSI
       with a Child, Unlawful Contact with a Minor, Sexual Assault, two
       counts of Indecent Assault of a Child less than 13 (Course of
       Conduct), Corruption of Minors, and Indecent Exposure.2 This
       [c]ourt sentenced Appellant on June 1, 2020 to an aggregate
       sentence of 48.33 years to [91.66] years [of] incarceration.
       Appellant filed a Post-Sentence Motion which this [c]ourt denied
       on July 1, 2020.

              1  18 Pa.C.S.      §§ 3123(b), 6318(a)(1), 3124.1,
              3126(a)(7),        6301(a)(1)(ii), and     3127(a),
              respectively.

              218 Pa.C.S. §§ 901(a), 3123(b), 6318(a)(1), 3124.1,
              3126(a)(7), 6301(a)(1)(ii) and 3127(a), respectively.


Trial Court Opinion, 9/22/20, at 2.2
____________________________________________


2 There is a discrepancy between the sentence imposed by the trial court at
the sentencing hearing and the sentence memorialized in the written order.
The law is well settled that where there is a discrepancy between a defendant’s
sentence as written and that orally pronounced by the trial court, the written
order controls. Commonwealth v. Gordon, 897 A.2d 504, 507 n.7 (Pa.
Super. 2006). Herein, the trial court sentenced Appellant to an aggregate
sentence of 48.33 to 96.66 years of incarceration at the sentencing hearing.
N.T. (Sentencing), 6/1/20, at 25-26. Specifically, the court sentenced
Appellant to eighty to 160 months of incarceration for the conviction of
(Footnote Continued Next Page)


                                           -3-
J-S07014-21



       On July 27, 2020, Appellant filed notices of appeal at dockets 10093-

2019 and 10094-2019.3          Both the trial court and Appellant complied with

Pa.R.A.P. 1925.

       Appellant presents the following questions for our review:

       1. Whether the [c]ourt erred in consolidating [Appellant’s] two
          separate information[s] in violation of Pennsylvania Rule of
          Criminal Procedure 582(A)(1) where the Commonwealth of
          Pennsylvania failed to file a notice of consolidation and/or
          evidence would not have been admissible in a separate trial
          and the offenses charged [were] no[t] based on the same act
          or transaction?

       2. Whether the [c]ourt erred in admitting … [N.N.’s] forensic
          interview as a prior inconsistent statement pursuant to Pa. Rule
          of Evidence 803.1, where the statement was not inconsistent
          with the trial testimony and [Appellant] was not given an
          opportunity to cross-examine the declarant on the prior
          statement?

Appellant’s Brief at unnumbered 12.

       Initially, we note that the original certified record did not contain any

transcripts of the proceedings in the trial court. Following a review of the

record, this Court has determined that Appellant filed a request for the

transcripts to be produced, certified, and filed at the same time he filed his

____________________________________________


attempted rape of a child at the hearing at docket 10093-2019. In the written
order, the trial court sentenced Appellant to eighty to 100 months of
incarceration for the attempted rape-of-a-child conviction. Amended Order,
6/1/20, at 1. Thus, in the June 1, 2020 amended sentencing order, the court
sentenced Appellant to an aggregate sentence of 48.33 to 91.66 years of
incarceration, which is controlling.

3 This Court sua sponte consolidated the appeals by order dated August 18,
2020. Order, 8/18/20.

                                           -4-
J-S07014-21


notices of appeal.    On September 22, 2020, the Department of Records

certified the record in 10093-2019. On September 23, 2020, the Department

of Records certified the record in 10094-2019. According to both documents,

the record consisted of a transcript, the trial court opinion, and the trial court

record. Original Record Certification, 9/22/20; Original Record Certification,

9/23/20.   A review of the certified record, however, makes clear that no

transcript had been included in the certified record.

      Appellant filed his brief in this matter on November 2, 2020.            On

December 16, 2020, Appellant filed a motion with this Court seeking to have

the transcripts included in the records.       Appellant’s Motion Pursuant to

Pa.R.A.P. Rule 1926 on Appeal from Allegheny County Court of Common Pleas

Sentence Dated June 1, 2020 Trial Court Docket No. CP-02-CR-0010093-2019

and CP-02-CR-0010094-2019, 12/16/20.

      On December 21, 2020, we denied the motion, per curiam, without

prejudice to Appellant’s right to seek supplementation or correction of the

record with the trial court. From our review of the record, it is unclear what

further action Appellant may have taken to assure that the certified record

contained the relevant transcripts, but they were not included in the certified

record we originally received.

      “Our law is unequivocal that the responsibility rests upon the appellant

to ensure that the record certified on appeal is complete in the sense that it

contains all of the materials necessary for the reviewing court to perform its


                                      -5-
J-S07014-21


duty.” Commonwealth v. Preston, 904 A.2d 1, 7 (Pa. Super. 2006). In the

absence of a complete certified record, there is no support for Appellant’s

arguments and therefore, no basis upon which this Court could grant relief.

Id. “[A]ny claims that cannot be resolved in the absence of the necessary

transcript or transcripts must be deemed waived for the purpose of appellate

review.” Id. (citing Commonwealth v. Williams, 715 A.2d 1101, 1105 (Pa.

1998)).

      In the absence of any indication that the relevant transcripts exist, it is

not incumbent upon this Court to expend time and effort to locate missing

documents. Preston, 904 A.2d at 8. Where, however, the notes of testimony

are cited by a party, this Court has reason to believe the transcripts exist, and

we may inquire into whether the transcript may be located and included in the

certified   record.   Id.   In   the   instant   case,   both   Appellant   and   the

Commonwealth cite to the notes of testimony from Appellant’s trial in their

respective briefs before this Court. It remains unclear why the transcripts at

issue were not entered into the record, despite Appellant’s request.              This

Court, however, contacted the Prothonotary, which located the transcripts of

Appellant’s March 2, 2020 pretrial motions, Appellant’s trial, which took place

from March 3, 2020, through March 6, 2020, and Appellant’s June 1, 2020

sentencing proceeding.       The transcripts have now been entered into the

certified record, and we will consider them in this appeal.




                                         -6-
J-S07014-21


      In his first issue, Appellant argues that the trial court erred when it

denied the motion to sever the cases because the Commonwealth failed to

move to consolidate them or provide notice of consolidation. He also posits

the trial court erred because evidence of each offense would not be admissible

in a separate trial. Appellant’s Brief at unnumbered 21-22.

      Appellant has waived the argument relating to lack of notice or

Commonwealth error because he failed to raise it before the trial court.

Indeed, as the trial court noted during the hearing, Appellant’s motion was

scant, failed to discuss the facts of Appellant’s case, and merely cited law

standing for the proposition that joinder is improper where the matters are

not based on the same act or transaction. N.T. (Pretrial Motion), 3/2/2020,

at 60; Motion to Sever, 2/28/20, at unnumbered 2. Appellant did not raise

either issue before the trial court during the hearing on the motion. It is well

established that “[t]his Court cannot review a case upon a theory different

from that relied upon in the trial court, or raised for the first time on appeal.”

Commonwealth v. Gordon, 528 A.2d 631, 638 (Pa. Super. 1987). Further,

“[a] theory of error different from that presented to the trial jurist is waived

on appeal, even if both theories support the same basic allegation of error

which gives rise to the claim for relief.” Id. See also Commonwealth v.

Ryan, 909 A.2d 839, 844-845 (Pa. Super. 2006) (finding waiver where the

defendant argued different theory for why waiver of preliminary hearing was

improper). Thus, we find this issue waived on this basis.


                                      -7-
J-S07014-21


      Appellant next argues that the trial court erred when it denied his motion

to sever because evidence of the separate crimes would not be admissible in

separate trials. Appellant’s Brief at unnumbered 23. He avers that the court

specifically erred when it found the evidence could be admitted to demonstrate

a common scheme, plan, or design. Id.

      “The determination of whether separate indictments should be

consolidated for trial is within the sole discretion of the trial court and such

discretion will be reversed only for a manifest abuse of discretion or prejudice

and clear injustice to the defendant.” Commonwealth v. Boyle, 733 A.2d

633, 635 (Pa. Super. 1999). Indeed,

            The court may order separate trials of offenses or
            defendants, or provide other appropriate relief, if it
            appears that any party may be prejudiced by offenses
            or defendants being tried together.

      Pa.R.Crim.P. 583. Under Rule 583, the prejudice the defendant
      suffers due to the joinder must be greater than the general
      prejudice any defendant suffers when the Commonwealth’s
      evidence links him to a crime. Commonwealth v. Lauro, 819
      A.2d 100, 107 (Pa. Super. 2003).

            [T]he “prejudice” of which Rule [583] speaks is not
            simply prejudice in the sense that appellant will be
            linked to the crimes for which he is being prosecuted,
            for that sort of prejudice is ostensibly the purpose of
            all Commonwealth evidence. The prejudice of which
            Rule [583] speaks is, rather, that which would occur
            if the evidence tended to convict [the] appellant only
            by showing his propensity to commit crimes, or
            because the jury was incapable of separating the
            evidence or could not avoid cumulating the evidence.

      Id. (emphasis in original) (quoting Commonwealth v. Collins,
      550 Pa. 46, 703 A.2d 418, 423 (1997)). Moreover, “the admission

                                     -8-
J-S07014-21


      of relevant evidence connecting a defendant to the crimes charged
      is a natural consequence of a criminal trial, and it is not grounds
      for severance by itself.” Id. (quoting Collins, 703 A.2d at 423).

      Reading these rules together, our Supreme Court established the
      following test for severance matters:

            Where the defendant moves to sever offenses not
            based on the same act or transaction that have been
            consolidated in a single indictment or information, or
            opposes joinder of separate indictments or
            informations, the court must therefore determine: [1]
            whether the evidence of each of the offenses would be
            admissible in a separate trial for the other; [2]
            whether such evidence is capable of separation by the
            jury so as to avoid danger of confusion; and, if the
            answers to these inquiries are in the affirmative, [3]
            whether the defendant will be unduly prejudiced by
            the consolidation of offenses.

      Collins, 703 A.2d at 422 (quoting Commonwealth v. Lark, 518
      Pa. 290, 543 A.2d 491, 496–97 (1988)).

Commonwealth v. Ferguson, 107 A.3d 206, 210-211 (Pa. Super. 2015).

We also note that Appellant bears the burden of establishing prejudice. Id.

at 210. “The general policy of the law is to encourage joinder of offenses and

consolidation of indictments when judicial economy can thereby be effected,

especially when the result will be to avoid the expensive and time consuming

duplication of evidence.” Commonwealth v. Patterson, 546 A.2d 596, 600

(Pa. 1988). Pursuant to Pa.R.Crim.P. 582:

      (1)   Offenses charged in separate indictments or informations
            may be tried together if:

               (a)      the evidence of each of the offenses would
                  be admissible in a separate trial for the other and
                  is capable of separation by the jury so that there is
                  no danger of confusion; or

                                     -9-
J-S07014-21


                 (b)     the offenses charged are based on the same act
                         or transaction.

Pa.R.Crim.Pro. 582 (1)(a) and (b).

       In support of this argument, Appellant posits that under Pa.R.E.

404(b)(2), evidence of prior bad acts is admissible only if the probative value

outweighs it potential for prejudice.        Appellant’s Brief at unnumbered 24.

Pa.R.E. 404 states, in relevant part:

       (b) Crimes, Wrongs or Other Acts.

             (1) Prohibited Uses. Evidence of a crime, wrong, or other
                 act is not admissible to prove a person's character in
                 order to show that on a particular occasion the person
                 acted in accordance with the character.

             (2) Permitted Uses. This evidence may be admissible for
                 another purpose, such as proving motive, opportunity,
                 intent, preparation, plan, knowledge, identity, absence
                 of mistake, or lack of accident. In a criminal case this
                 evidence is admissible only if the probative value of the
                 evidence outweighs its potential for unfair prejudice.

Pa.R.E. 404(b)(1)-(2). Appellant further argues that the similarities must be

more than the “repeated commission of crimes of the same class, such as

burglaries or thefts. The device used must be so unusual or distinctive to be

like   a   signature.”      Appellant’s     Brief   at   unnumbered   25   (quoting

Commonwealth v. Rush, 646 A.2d 557, 560-561 (Pa. 1994)).

       In its opinion, the trial court found evidence regarding the two cases

could be admitted in a trial for the other as part of a common scheme, plan,

or design. Trial Court Opinion, 9/22/20, at 4. Specifically, the court looked

to the fact that Appellant assumed a fatherly role to both victims, who were

                                          - 10 -
J-S07014-21


similar ages at the time of the assaults. Id. Moreover, once he was left alone

with the victims in their home, he molested both victims and had both victims

perform oral sex on him. Id. Because the evidence would be admissible to

show a common plan or pattern, the trial court found that joinder was proper.

Id.

      Our review of the record supports the trial court’s determination.

Indeed, in this case, the victims were between five and seven years of age

when Appellant molested them. N.T. (Trial), 3/5/20, at 123-125, 161-163.

Appellant dated the victims’ mothers and played a fatherly role with both

victims. Further, Appellant engaged primarily in oral sex with the victims, and

both victims were shown pornographic films. Id. at 135, 138, 183. In order

to establish a common design, the Supreme Court of Pennsylvania has held

that “[c]onsolidation of indictments requires only that there are shared

similarities in the details of each crime.” Commonwealth v. Newman, 598

A.2d 275, 278 (Pa. 1991).        Thus, the record supports the trial court’s

determination that the two cases shared details of a common design. See

Commonwealth v. Aikens, 990 A.2d 1181, 1185-1186 (Pa. Super. 2010)

(allowing evidence of earlier rape of older daughter in trial for rape of younger

daughter, where victims were of like ages at time of assault, both were the

defendant’s daughters, the assaults occurred during overnight visits in his

apartment, and the defendant began by showing the victims pornographic

movies); Commonwealth v. O’Brien, 836 A.2d 966, 970-971 (Pa. Super.


                                     - 11 -
J-S07014-21


2003) (finding a common scheme and allowing evidence of prior assaults

where, each assault was on a white boy between the ages of eight and eleven;

the boys met the defendant because he was friends with their parents; each

crime was committed in the defendant’s home, and defendant showed

pornography to his victims.)

       Moreover, Appellant fails to make any proffer that he was prejudiced by

the trial court’s denial of his motion.4 As discussed above, Appellant bears

the burden of showing he was prejudiced by the trial court’s decision.

Commonwealth v. Ferguson, 107 A.3d at 210. Appellant has failed to make

any such showing.        We will not act as counsel for Appellant and develop

arguments on his behalf. Irwin Union Nat. Bank and Trust Co. v. Famous,

4 A.3d 1099, 1103 (Pa. Super. 2010). Appellant has failed to meet his burden

and is due no relief.

       In his second issue, Appellant argues that the trial court erred in

admitting a forensic interview of N.N.5 Appellant’s Brief at unnumbered 27.

The admissibility of evidence is within the sound discretion of the trial court,


____________________________________________


4 Appellant posits that the trial court was required to make a finding that the
probative value of the evidence outweighed its prejudicial value and argues
that the trial court erred in failing to make that finding. Appellant’s Brief at
unnumbered 23. However, at no point does Appellant discuss the prejudice
he suffered.

5  Although Appellant included this issue in his Rule 1925(b) statement, the
trial court mistakenly found the issue waived for failure to include it in the
Rule 1925(b) statement. The trial court did not address the issue in its Rule
1925(a) opinion.

                                          - 12 -
J-S07014-21


and we will not reverse a trial court’s decision concerning admissibility of

evidence absent an abuse of discretion. Commonwealth v. Flor, 998 A.2d

606, 623 (Pa. 2010).      In this case, the trial court determined that the

videotape of N.N.’s forensic interview was admissible under Pa.R.E. 803.1.

N.T., 3/2/20, at 154. That Rule states, in relevant part:

      The following statements are not excluded by the rule against
      hearsay if the declarant testifies and is subject to cross-
      examination about the prior statement:

                                     * * *

      (1) Prior Inconsistent Statement of Declarant-Witness. A
          prior statement by a declarant-witness that is inconsistent
          with the declarant-witness's testimony and:

            (A)   was given under oath subject to the penalty of
                  perjury at a trial, hearing, or other proceeding,
                  or in a deposition;

            (B)   is a writing     signed     and   adopted     by   the
                  declarant; or

            (C)   is a verbatim contemporaneous               electronic
                  recording of an oral statement.

Pa.R.E. 803.1(1)(A)-(C) (comment omitted). It is well established that the

declarant must be available for cross-examination regarding the prior

inconsistent statement. Pa.R.E. 803.1 (comment) (“A witness must be subject

to cross-examination regarding the prior statement”) (citation omitted).

      As noted supra, the certified record does not contain a copy of the

videotaped forensic interview nor does it include a transcript of it. Thus, to

the extent that Appellant argues the trial court erred when it found the forensic


                                     - 13 -
J-S07014-21


video contained a prior inconsistent statement, that claim is waived.

Commonwealth v. Gonzalez, 109 A.3d 711, 725-726 (Pa. Super. 2015)

(finding waiver where the appellant argued taped statement was not a prior

consistent statement because neither the statement nor a transcript of the

statement was included in the certified record.). See also Preston, 904 A.2d

at 7 (“[A]ny claim that cannot be resolved in the absence of the necessary

transcript or transcripts must be deemed waived for the purposes of appellate

review.”).

       Appellant’s first argument regarding trial court error, however, does not

require review of the transcript or videotape.6 Specifically, Appellant argues

that pursuant to Pa.R.E. 803.1, the trial court erred in admitting the forensic

interview because Appellant was not given the opportunity to cross-examine

N.N.     Appellant posits, “Most importantly, [A]ppellant was denied the

opportunity to cross examine the witness. Even more egregious is the [c]ourt

telling defense counsel he can recall her if he chooses, thereby requiring

[A]ppellant to present evidence to [defend] himself in stark violation of

[A]ppellant’s fifth amendment rights.” Appellant’s Brief at unnumbered 31.




____________________________________________


6  In his brief, Appellant states that his argument that the trial court erred
because Appellant was denied the opportunity to cross-examine N.N. “renders
irrelevant the issue of whether the statement was an inconsistent statement
or not and whether [N.N.] lacked present recollection.” Appellant’s Brief at
unnumbered 32.

                                          - 14 -
J-S07014-21


      A review of the record in the instant case makes clear that although

Appellant did not cross-examine N.N. about the forensic interview, he was

aware he had the right to do so. The following discussion took place on the

record between Appellant’s counsel and counsel for the Commonwealth,

following the trial court’s decision to admit the videotape into evidence:

      The Court:              So Mr. Hudak because of the ruling I just
                              made, do you want the entire [interview]
                              played so you can cross-examine [N.N.]
                              on all inconsistencies?

      [Defense Counsel]:      Yes.

      [The Commonwealth]: Just so I’m clear that I don’t release her
                          prematurely, will Mr. Hudak be calling her,
                          so I keep her available?

      The Court:              Mr. Hudak, when the Commonwealth
                              plays this forensic, would it be your
                              intention to re-call [N.N.] afterward?

      [Defense Counsel]:      Yes, Your Honor.

N.T., 3/5/20, at 156-157. For reasons not clear to this Court, Appellant did

not call N.N. back to the stand to question her after the videotape of the

forensic interview was played for the jury. Nor did Appellant object to having

to re-call N.N. at any point. Appellant’s decision not to cross-examine N.N.

does not mean that N.N. was not subject to cross-examination. Indeed, N.N.

previously had testified under oath during the proceeding and was subject to

cross-examination. Appellant has failed to show N.N. was not subject to cross-

examination, and we discern no abuse of discretion on the part of the trial

court when it admitted N.N.’s forensic interview into evidence.

                                     - 15 -
J-S07014-21


      Finally, Appellant argues, without discussion or citation to relevant case

law, that the statement quoted below establishes that “it is clear that [N.N.]

limited her testimony not because it was inconsistent nor that she could not

recall, she simply did not want to talk about it to the jury.” Appellant’s Brief

at unnumbered 32.     Appellant relies entirely on the following exchange in

support of his argument:

      [The Commonwealth]: And there were other things you talked
                          about at your interview with that lady in
                          the other room, by the hospital, that you
                          don’t want to talk about today?

      N.N.:                   Yes.

Appellant’s Brief at unnumbered 32 (citing N.T., 3/4/20, at 131). A review of

the exchange between N.N. and the Commonwealth makes clear that N.N.’s

memory of the events was better when she gave the forensic interview. Id.

at 131-132).

      [The Commonwealth]: Were things a little fresher in your
                          memory whenever you talked about
                          things that day?

      N.N.:                   A little bit.

      [The Commonwealth]: And were you truthful and honest when
                          you talked about things that day?

      N.N.:                   Yes.

      [The Commonwealth]: And did the things you talked about come
                          to your memory a little bit easier that
                          day?

      N.N.:                   A little bit.


                                     - 16 -
J-S07014-21


Id. at 131. Appellant’s claim is belied by the record, and Appellant is due no

relief on those grounds.

      For all the foregoing reasons, we affirm the judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/26/2021




                                    - 17 -